department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date index number this letter is in response to your inquiry dated date on behalf of your constituent sec_401 and individual_retirement_account ira_distributions should be excluded from provisional income provisional income is an amount used to determine if social_security_benefits are taxable your constituent believes minimum required income_tax treatment of social_security_benefits the income_tax treatment of social_security_benefits is governed by sec_86 of the internal_revenue_code the code prior to social_security_benefits were not subject_to income_tax the legislative_history of sec_86 states that it was enacted because congress believed the prior policy of excluding all social_security_benefits from a recipient's gross_income was inappropriate social_security_benefits are similar to benefits received under other retirement systems which are subject_to taxation to the extent they exceed a worker's after-tax contributions consequently taxing a portion of social_security_benefits improves tax equity by treating more nearly equally all forms of retirement and other income designed to replace lost wages for example unemployment_compensation and sick_pay see s rep no 98th cong 1st sess 1983_2_cb_326 the taxable_portion of social_security_benefits depends on the benefit amount the amount of other income and the filing_status to determine if social_security_benefits are subject_to income_tax and if so the amount subject_to tax the taxpayer must first determine the taxpayer’s adjusted_gross_income generally the lower a person’s adjusted_gross_income the lower the portion of social_security_benefits if any that will be taxed income_tax treatment of sec_401 and ira_distributions a qualified_plan including a cash_or_deferred_arrangement under sec_401 or an ira must make minimum required distributions generally when the participant or owner becomes age the amount must be distributed annually over the life expectancy or joint life expectancies of the participant or owner and designated_beneficiary ies the minimum_required_distribution must begin no later than april of the year following the year in which the participant or owner becomes age amounts distributed from a qualified_plan or ira are includable in gross_income and taxable in the year distributed thus a sec_401 or an ira distribution is included in the taxpayer’s adjusted_gross_income when determining the taxable_amount of social_security_benefits calculation of modified_adjusted_gross_income taxpayers must calculate their modified_adjusted_gross_income to determine if social_security_benefits are subject_to tax sec_86 modified_adjusted_gross_income is determined by adding to the taxpayer's adjusted_gross_income any exclusions for income on savings bonds used to pay higher education expenses under sec_135 any exclusions for amounts paid under an adoption_assistance_program of the employer under sec_137 any deductions for interest on qualified educational loans under sec_221 any exclusions applicable to citizens or residents of the united_states living aboard under sec_911 any exclusions for income from sources within possessions of the united_states under sec_931 any exclusions for income from sources within puerto rico under sec_933 and any tax-exempt_interest received or accrued by the taxpayer during the taxable_year taxable_amount of social_security_benefits a portion of the social_security_benefits a taxpayer receives is includable in gross_income and is subject_to federal_income_tax if the recipient’s modified_adjusted_gross_income and one-half of the social_security_benefits received exceeds certain threshold levels sec_86 the term provisional income describes the sum of modified_adjusted_gross_income and one-half of the social_security_benefits received the term provisional income is not defined in the code but is referred to in the legislative_history of sec_86 see h_rep_no 103d cong 1st sess 1993_3_cb_167 under sec_86 married taxpayers filing jointly with provisional income above dollar_figure include up to percent of social_security_benefits in income married taxpayers filing jointly with provisional income above dollar_figure but not above dollar_figure include up to percent of social_security_benefits in income your constituent is correct about increases in other income for example an ira distribution leading to higher effective tax_rates on social_security_benefits because the federal_income_tax is a progressive tax successively higher rates apply to incremental amounts of income to exclude sec_401 and ira_distributions from provisional income would require more than a change in the form instructions for form_1040 u s individual_income_tax_return as your constituent suggests this exclusion would require legislative action in determining provisional income the only modifications allowed to adjusted_gross_income are those in sec_86 listed above i enclosed a copy of publication social_security and equivalent railroad retirement benefits which provides detailed information on the income_tax rules for social_security_benefits under the freedom_of_information_act we will make this letter available to the public after we delete names addresses and other identifying information i hope this information is helpful if you have further questions please call me or margaret a owens id of my staff at sincerely will e mcleod acting chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities enclosure
